         Case 1:20-cv-04583-MKV Document 54 Filed 03/17/21 Page 1 of 1




March 17, 2021

The Honorable Mary Kay Vyskocil
Daniel Patrick Moynihan
United States Courthouse
500 Pearl St.
New York, NY 10007-1312

               Re:     Penske Media Corp. v. Shutterstock, Inc., 20-cv-4583 (MKV)

Dear Judge Vyskocil:

       We write regarding the parties’ December 21, 2021 pre-motion letter (Dkt. No. 51), in
which (1) Plaintiff PMC requested that the Court compel Shutterstock to hold a Rule 26(f)
discovery conference; and (2) Defendant Shutterstock requested a stay of discovery. As
contemplated by Rule 3(d) of your Honor’s Individual Rules, Plaintiff respectfully requests that
the Court schedule a conference with the parties to address the matters.

                                             Sincerely,

                                             /s/ Cynthia S. Arato

                                             Cynthia S. Arato
